              Case 2:18-bk-21885-BB                    Doc 66 Filed 07/03/19 Entered 07/03/19 06:35:54                                      Desc
                                                        Main Document     Page 1 of 5



    $WWRUQH\RU3DUW\1DPH$GGUHVV7HOHSKRQH )$;1RV6WDWH%DU1R       )25&285786(21/<
    (PDLO$GGUHVV

Daniel Weintraub - Bar #132111
James R. Selth - Bar #123420
WEINTRAUB & SELTH, APC
11766 Wilshire Blvd., Suite 1170
Los Angeles, CA 90025

Telephone: (310) 207-1494
Facsimile: (310) 442-0660
E-mail: jim@wsrlaw.net



         ,QGLYLGXDOappearing without an attorney
         Attorney for: Former Attorneys for Debtor

                                             81,7('67$7(6%$1.5837&<&2857
                                 &(175$/',675,&72)&$/,)251,$LOS
                                                                    
                                                                           ANGELES DIVISION        ',9,6,21

    ,QUH                                                                       &$6(12 2:18-bk-21885-BB
                                                                                 &+$37(5
                                                                                            
ANDREW STEPHEN HENNIGAN,

                                                                                 127,&(2)/2'*0(17 2)25'(5,1
                                                                                 %$1.5837&<&$6(5( title of motion 1 
                                                                                 Motion for Order Authorizing Withdrawal of
                                                                                 Weintraub & Selth, APC as General Bankruptcy
                                                                  'HEWRU V       Counsel


3/($6(7$.(127(WKDWWKHRUGHUWLWOHG Order Granting Motion for Order Authorizing Withdrawal of Weintraub & Selth,
APC as Counsel for Debtor

ZDVORGJHGRQ date            07/03/2019           DQGLVDWWDFKHG 7KLV RUGHUUHODWHVWRWKHPRWLRQZKLFKLVGRFNHW QXPEHU 63                   





    3OHDVHDEEUHYLDWHLIWLWOHFDQQRWILWLQWRWH[WILHOG

             7KLVIRUPLVPDQGDWRU\,WKDVEHHQDSSURYHGIRUXVHE\WKH8QLWHG6WDWHV%DQNUXSWF\&RXUWIRUWKH&HQWUDO'LVWULFWRI&DOLIRUQLD

December 2012                                                         3DJH                         ) %.127,&(/2'*0(17
Case 2:18-bk-21885-BB   Doc 66 Filed 07/03/19 Entered 07/03/19 06:35:54   Desc
                         Main Document     Page 2 of 5




        LODGED ORDER
     Case 2:18-bk-21885-BB          Doc 66 Filed 07/03/19 Entered 07/03/19 06:35:54            Desc
                                     Main Document     Page 3 of 5


 1   Daniel Weintraub - Bar #132111
     James R. Selth - Bar #123420
 2   WEINTRAUB & SELTH, APC
 3   11766 Wilshire Boulevard, Suite 1170
     Los Angeles, CA 90025
 4
     Telephone: (310) 207-1494
 5   Facsimile: (310) 442-0660
 6   Email: jim@wsrlaw.net

 7   Former Attorneys for Debtor, ANDREW STEPHEN HENNIGAN
 8
 9                             UNITED STATES BANKRUPTCY COURT
10              CENTRAL DISTRICT OF CALIFORNIA – LOS ANGELES DIVISION
11
12   In re:                                           Case No. 2:18-bk-21885-BB
13   ANDREW STEPHEN HENNIGAN,                         Chapter 11
14             Debtor and Debtor in Possession.       ORDER GRANTING MOTION FOR
                                                      ORDER AUTHORIZING WITHDRAWAL
15                                                    OF WEINTRAUB & SELTH, APC AS
                                                      COUNSEL FOR DEBTOR
16
                                                      Hearing:
17
                                                      Date:        July 3, 2019
18                                                    Time:        10:00 a.m.
                                                      Location:    Courtroom 1539
19                                                                 255 E. Temple St.
20                                                                 Los Angeles, CA 90012

21
22
23
24             On July 3, 2019 at 10:00 a.m., the Motion for Order Authorizing Withdrawal of
25   Weintraub & Selth, APC as General Bankruptcy Counsel [Docket No. 63] (the “Motion”), filed
26   by Weintraub & Selth, APC, came on for hearing before the Honorable Sheri Bluebond, United
27   States Bankruptcy Judge presiding. Appearances were waived pursuant to the Court’s tentative
28   ruling.
                                                     1
     Case 2:18-bk-21885-BB         Doc 66 Filed 07/03/19 Entered 07/03/19 06:35:54             Desc
                                    Main Document     Page 4 of 5


 1          Based on the matters set forth in the Motion, and having considered all pleadings and
 2   evidence in support of the Motion, the lack of any opposition to the Motion, and for good and
 3   sufficient cause appearing therefor,
 4          IT IS HEREBY ORDERED:
 5          1.      The Motion is granted;
 6          2.      Weintraub & Selth, APC is authorized to withdraw as counsel for Debtor,
 7                  Andrew Stephen Hennigan.
 8
 9                                                ###
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                    2
        Case 2:18-bk-21885-BB                   Doc 66 Filed 07/03/19 Entered 07/03/19 06:35:54                                      Desc
                                                 Main Document     Page 5 of 5


                                       PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:
11766 Wilshire Blvd., Suite 1170, Los Angeles, CA 90025


A true and correct copy of the foregoing document entitled: NOTICE OF LODGMENT OF ORDER IN BANKRUPTCY
CASE will be served or was served (a) on the judge in chambers in the form and manner required by LBR 5005-2(d); and
(b) in the manner stated below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On (date)
_______________,
   07/03/2019       I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that
the following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated
below:
 Nina Z Javan brian@wsrlaw.net;gabby@wsrlaw.net                 Hatty K Yip hatty.yip@usdoj.gov
 Kenneth G Lau kenneth.g.lau@usdoj.gov        United States Trustee (LA) ustpregion16.la.ecf@usdoj.gov
 Blake J Lindemann Blake@lawbl.com, Nataly@lawbl.com
 Daniel J Weintraub dan@wsrlaw.net, vinnet@ecf.inforuptcy.com;brian@wsrlaw.net;gabby@wsrlaw.net
                                                                  Service information continued on attached page

2. SERVED BY UNITED STATES MAIL: On (date) _______________,07/03/2019       I served the following persons and/or entities at
the last known addresses in this bankruptcy case or adversary proceeding by placing a true and correct copy thereof in a
sealed envelope in the United States mail, first class, postage prepaid, and addressed as follows. Listing the judge here
constitutes a declaration that mailing to the judge will be completed no later than 24 hours after the document is filed.
  Andrew Hennigan
  690 Harbor St., Apt. 3
  Venice, CA 90291

                                                                                          Service information continued on attached page

3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method
for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on (date) _______________,
                                                                                                   11/09/2018      I served
the following persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to
such service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration
that personal delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is
filed.




                                                                                          Service information continued on attached page

I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.

07/03/2019            Sondra Solish                                                          /s/ Sondra Solish
Date                       Printed Name                                                       Signature




       This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

December 2012                                                   Page 2                        F 9021-1.2.BK.NOTICE.LODGMENT
